Name: 2010/163/: Commission Decision of 8Ã March 2010 amending Decision 2008/22/EC laying down rules for the implementation of Decision NoÃ 573/2007/EC of the European Parliament and of the Council establishing the European Refugee Fund for the period 2008 to 2013 as part of the General programme Solidarity and Management of Migration Flows as regards Member StatesÃ¢ management and control systems, the rules for administrative and financial management and the eligibility of expenditure on projects co-financed by the Fund (notified under document C(2010) 1210)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  EU finance;  management;  migration;  European construction
 Date Published: 2010-03-19

 19.3.2010 EN Official Journal of the European Union L 69/16 COMMISSION DECISION of 8 March 2010 amending Decision 2008/22/EC laying down rules for the implementation of Decision No 573/2007/EC of the European Parliament and of the Council establishing the European Refugee Fund for the period 2008 to 2013 as part of the General programme Solidarity and Management of Migration Flows as regards Member States management and control systems, the rules for administrative and financial management and the eligibility of expenditure on projects co-financed by the Fund (notified under document C(2010) 1210) (Only the Bulgarian, Czech, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish texts are authentic) (2010/163/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 573/2007/EC of the European Parliament and of the Council of 23 May 2007 establishing the European Refugee Fund for the period 2008 to 2013 as part of the General programme Solidarity and Management of Migration Flows and repealing Council Decision 2004/904/EC (1), and in particular Article 23 thereof, Whereas: (1) Decision No 573/2007/EC has been implemented by Commission Decision 2008/22/EC (2). (2) With regard to the principle of sound financial management, it is appropriate to fix a ceiling for the cumulative total of pre-financing payments to be made to the Member States for annual programmes. (3) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom is bound by the basic act and, as a consequence, by this Decision. (4) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Ireland is bound by the basic act and, as a consequence, by this Decision. (5) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not bound by this Decision nor subject to the application thereof. (6) Decision 2008/22/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/22/EC is amended as follows: 1. the title of Article 24 is replaced by the following: Progress and final reports on implementation of annual programmes and requests for payments; 2. in Article 24 the following paragraph 4 is added: 4. With reference to Article 39(3) and (4) of the basic act, the cumulative total of pre-financing payments made to a Member State shall not exceed 90 % of the total amount allocated to such Member State in the financing decision approving the annual programme. Where a Member State has nationally committed less than the total amount allocated by the financing decision approving the annual programme, the cumulative total of the pre-financing payments shall not exceed 90 % of the nationally committed amount.. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Czech Republic, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Slovenia, the Slovak Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 March 2010. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 144, 6.6.2007, p. 1. (2) OJ L 7, 10.1.2008, p. 1.